Citation Nr: 1010441	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-03 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease (DJD), evaluated as 10 
percent disabling prior to August 8, 2006.  

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease (DJD), evaluated as 20 
percent disabling from August 8, 2006.  

3.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling. 

4.  Entitlement to an increased rating for right eye diabetic 
retinopathy, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
September 2005.  A statement of the case was issued in 
December 2005, and a substantive appeal was received in 
February 2006.  

In the September 2004 rating decision, the RO denied an 
increased rating for lumbosacral strain with DJD, which was 
at the time evaluated as 10 percent disabling, effective July 
1990.  The Veteran appealed the September 2004 rating 
decision.  In July 2008, the Decision Review Officer (DRO) 
assigned a 20 percent disability rating, effective August 
2006.  Although an increased rating has been granted, the 
issue remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The issues of entitlement to an increased rating for diabetes 
mellitus, currently evaluated as 40 percent disabling, and 
entitlement to an increased rating for right eye diabetic 
retinopathy, currently evaluated as 10 percent disabling are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Prior to August 8, 2006, the Veteran's service-connected 
for lumbosacral strain with DJD was productive of a 
disability picture which more nearly approximated forward 
flexion limited by pain to 60 degrees. 

2.  From August 8, 2006, the Veteran's service-connected for 
lumbosacral strain with DJD has resulted in flexion limited 
by pain to 45 degrees.  

3.  At no time during the appeal period has the service-
connected low back disability resulted in incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 20 percent (but no higher) for the Veteran's service-
connected for lumbosacral strain with DJD, prior to August 8, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5299-5237 
(2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
for lumbosacral strain with DJD, from August 8, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5299-5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.                                                                             

The RO provided the appellant with additional VCAA notice in 
May 2008, subsequent to the September 2004 adjudication.  
While the May 2008 notice was not provided prior to the 
September 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2008 DRO 
rating decision and in a September 2008 supplemental 
statement of the case, following the provision of notice in 
May 2008.  The Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the May 2004 and May 2008 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

Duty to Assist

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  VA has obtained VA and private 
treatment records, assisted the Veteran in obtaining 
evidence, and afforded the Veteran VA examinations in July 
2004 and August 2006.  The Board acknowledges the February 
2010 statement from the Veteran's representative, who noted 
that the Veteran's last VA examination was in August 2006.  
However, a new examination is not required simply because of 
the time which has passed since the last examination, unless 
the severity has since increased.  VAOPGCPREC 11-95.  The 
evidence subsequent to the most recent examination does not 
suggest any increase in severity to warrant further 
examination in connection with this appeal.  Should the 
disability increase in the future, the Veteran may always 
file a new claim for an increased rating.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the low back issue at this time.

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The Veteran's service-connected lumbosacral strain with DJD 
has been rated by the RO under the provisions of Diagnostic 
Code 5299-5237.  

Diagnostic Code 5299 indicates that the lumbosacral strain 
with DJD is rated by analogy under a closely related injury 
(Diagnostic Code 5237-lumbosacral strain) in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under this regulatory provision, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal countours; or, vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks warrants a 20 
percent evaluation.  Incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

The Board notes that under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71(a), Diagnostic 
Code 5003.

Analysis

I.  Prior to August 8, 2006

A 10 percent rating has been assigned for the period under 
appeal prior to August 8, 2006.  

Turning to the evidence, a July VA examination (ordered in 
connection with his April 2004 claim for an increased 
rating), revealed complaints of constant moderate pain 
associated with some flareups of pain that usually was very 
severe.  The Veteran reported that it usually lasted for a 
few minutes and was relieved with activities.  

Upon physical examination, it was noted that forward flexion 
was to 80 degrees with mild pain that started around 70 
degrees and ended at 80 degrees.  Extension was to 30 degrees 
with some discomfort.  Bilateral lateral flexion was to 30 
degrees with discomfort.  Rotation was to 35 degrees with 
discomfort.  The examiner commented that during acute 
flareups of back pain, there could be 10 percent reduction in 
flexion; the examiner stated that it was impossible to give 
the exact degree.  The VA examiner diagnosed chronic low back 
strain secondary to newly diagnosed DDD of the lumbar spine 
at the level of L3-L4 and L4-L5 with no evidence of 
radiculopathy.  Degenerative joint disease of the lumbar 
spine was not found.    

The Board interprets the July 2004 examiner's findings and 
comments as meaning flexion was effectively limited by pain 
to 70 degrees generally, but there would be an additional 
limitation of flexion of 10 percent during flareups; that is, 
to about 63 degrees during flare-ups of pain.  See generally 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The examiner was 
unable to state an exact degree.  Looking to the rating 
criteria, the next higher rating is for application when 
flexion is greater than 30 degrees but no higher than 60 
degrees.  Given the examiner's estimate of limitation of 
flexion to about 63 degrees during flare-ups, the Board 
believes that under 38 C.F.R. § 4.7, it can be reasonably 
concluded that the disability picture prior to August 8, 
2006, more nearly approximate the criteria for a 20 percent 
rating.  This is also supported by the showing at a 
subsequent August 2006 examination that a decrease in the 
ability to flex had continued so as to limit flexion to 45 
degrees.  Accordingly, the Board finds that a 20 percent 
rating is warranted for the low back disability for that 
segment of the appeal period prior to August 8, 2006.  

The preponderance of the evidence is against a rating in 
excess of 20 percent at any time during the appeal period.  
At no time, either before or from August 8,; 2006, has there 
been limitation of the thoracolumbar spine to 30 degrees or 
less, nor is there a showing of additional functional loss 
due to pain, weakness, incoordination or fatigue, including 
during flare-ups, to limit flexion to 30 degrees or less.  .  
DeLuca.

Moreover, there is no persuasive evidence to support a 
finding of incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  In fact, at the time of the August 2006 VA 
examination, the Veteran denied any lost days of 
incapacitation in the last 12 months.  As such, a rating in 
excess of 20 percent under the criteria for intervertebral 
disc syndrome have not been met.  With regard to such 
criteria, the Board does acknowledge mention of bladder 
problems at the July 2004 examination; however, the Veteran 
attributed these problems to his benign prostatic 
hypertrophy, which he had for five or six years.  

In reaching the above determinations, the Board has reviewed 
various outpatient records.  However, for the most part these 
records document treatment for disorders other than the low 
back.  There is nothing in these records which paints a low 
back disability picture which more nearly approximates the 
criteria for a rating in excess of 20 percent under any 
applicable rating criteria. 

In sum, the Board finds that a 20 percent rating, but no 
higher, is warranted for the low back disability during the 
entire period contemplated by this appeal. 

III.  Extraschedular Evaluation

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  Further, at the July 2004 VA examination, 
he reported that even though his back affected his duties as 
an administrative supply clerk whenever he engaged in heaving 
lifting, the Veteran was able to perform his duties at his 
job and denied having lost any days at work because of his 
back disability.  For these reasons, referral for 
extraschedular consideration is not warranted.




ORDER

Entitlement to a 20 per cent rating (but no higher) for 
lumbosacral strain with DJD, prior to August 8, 2006 is 
warranted.  To this extent, the appeal is granted, subject to 
laws and regulations applicable to payment of VA monetary 
benefits. 

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with DJD, from August 8, 2006 is not 
warranted.  The appeal is denied to this extent.


REMAND

It appears that there are outstanding private treatment 
records.  At the July 2006 DRO informal conference, the 
Veteran stated that he had an appointment in August 2006 with 
a private endocrinologist and that he would provide copies of 
the private treatment records.  An April 2007 VA treatment 
record shows that the Veteran was seen by a Dr. Rovner, who 
is noted as a private endocrinologist.  To date, no private 
treatment record has been received since the July 2006 DRO 
informal conference.  

Additionally, July 2003 and January 2004 VA treatment records 
show that the Veteran had been seeing Gregory Trubowitsch, 
M.D. of Southwest Retina Consultants in 2002 and 2003.  
Although treatment records were requested in July 2002 and 
records were received subsequent to the request, the most 
current treatment record is from January 2000.  

VA should attempt to obtain the aforementioned records to 
fully assist the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request any pertinent treatment 
records from the private endocrinologist 
referred to by the Veteran at the July 
2006 DRO informal conference and 
mentioned in the April 2007 VA treatment 
record; and Dr. Trubowitsch of Southwest 
Retina from February 2000 to the present.
 
2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of entitlement to an increased 
rating for diabetes mellitus, currently 
evaluated as 40 percent disabling; and 
entitlement to an increased rating for 
right eye diabetic retinopathy, currently 
evaluated as 10 percent disabling.  The 
RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


